Citation Nr: 0303195	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  98-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability.

(The issues of entitlement to service connection for a back 
disability, a right leg disability, and a hearing loss 
disability will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to November 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1996 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

As set forth in the decision below, the Board has determined 
that sufficient evidence has been submitted to reopen the 
veteran's claim for service connection for a back disability.  
Having reopened the claim, the Board is undertaking 
additional development on the issue of entitlement to service 
connection for a back disability pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The Board has also 
determined that further development of the issues of 
entitlement to service connection for a right leg disability 
and a hearing loss disability is necessary.  When development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After providing the notice and reviewing any 
response thereto, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a back disability was denied by a January 1987 rating 
decision.  The veteran was informed of this decision and did 
not appeal.

2.  Medical evidence submitted since January 1987 bears 
directly and substantially upon the claim of service 
connection for a back disorder, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1987 rating decision which denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. 38 C.F.R. 
§ 20.1103 (2002).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a back disability has been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.  In this regard, by letter 
dated in April 2002, the veteran was informed of what 
information was necessary to reopen his claims, what 
information or evidence he was to provide to reopen his 
claims, and what VA was doing to assist him in developing his 
claim.  See 38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In view of the decision reached herein reopening the 
veteran's claim for service connection for a back disability, 
the Board concludes that the requirements set forth in the 
VCAA have been satisfied as to this issue.

Background.  The veteran contends that new and material 
evidence has been submitted to reopen a previously disallowed 
claim for service connection for a back disability.  He 
asserts that he has a back disability that began during 
active service.  His original claim of entitlement to service 
connection for a back condition was denied by means of rating 
actions rendered in January 1986 and January 1987.  The 
evidence on file at the time of these decisions included the 
following:  service medical records and the reports of VA 
examinations conducted in March 1985, April 1985, and April 
1986.  While service medical records show that the veteran 
was treated for back pain in August 1980, the RO denied 
service connection for lumbar paravertebral myositis with 
mild scoliosis in January 1987 as service medical records 
showed no trauma to the back.  The veteran was informed of 
the denial of his claim by letter dated in March 1987.  
However, the evidence does not show that the veteran filed a 
notice of disagreement to the January 1987 decision.

In January 1995, the veteran submitted another claim for 
service connection for a back condition.  He asserted that he 
received in-service treatment for this condition in 1980 and 
1982.  The evidence received since the 1987 rating decision 
includes VA and private medical treatment records showing 
treatment for low back conditions manifested by pain, low 
back strain, and muscle spasm.  A July 1998 VA outpatient 
treatment record notes that the veteran reported chronic low 
back pain after a fall in 1983.

Legal Criteria.  Prior decisions of the Board and unappealed 
decisions of the RO are final and may be reopened only upon 
receipt of additional evidence which, under applicable 
statutory and regulatory provisions, is both new and material 
so as to warrant revision of the previous decision.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2002).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claims filed on or after August 
29, 2001, and are, accordingly, not applicable in the present 
case.

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303(a), 3.304 (2002).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2002). 

Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a back 
condition.  In particular, the Board notes that since the 
prior denial of service connection a VA physician, in a July 
1998 treatment record, has noted that the veteran reported 
that his present back condition was due to a fall in 1983 
while he was in the military service.  This information is 
"new" as there was no indication in the records prior to 
this time as to the origin of the veteran's back problems.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has noted that "the purpose behind the 
definition [of new and material evidence is] not to require 
the veteran to demonstrate that the new evidence would 
probably change the outcome of the claim; rather, it [is to] 
emphasize . . . the importance of a complete record for 
evaluation of a veteran's claim".  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The Federal Circuit held that 
not every piece of new evidence submitted by a veteran is 
considered material; that in order to be considered new and 
material, the evidence must "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id. 

This new evidence is material as the evidence specifically 
addresses the etiology and date of onset of the veteran's 
present back disorder.  The new evidence contributes "to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability."  Thus, the 
new evidence bears directly and substantially upon the 
specific matters under consideration, is not cumulative or 
redundant of information previously considered, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the Board 
finds that new and material evidence to reopen the veteran's 
claim has been submitted.  38 C.F.R. § 3.156(a).  

Having found that the veteran's claim for service connection 
for a back condition has been reopened, the Board has 
reviewed the evidence and determined that further evidentiary 
development is necessary.  Accordingly, as set forth in the 
Introduction, the Board is undertaking additional development 
on the issue entitlement to service connection for a back 
condition pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back disability 
is reopened.  To this extent only, the benefit sought on 
appeal is allowed.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

